ZIMMERMAN, Chief Justice,
concurring in the result:
I reluctantly concur in the result reached by the majority. I do so only because the prosecution below focused on Cassity’s failure to deal properly with his clients regarding the fee. Had the prosecution focused more directly on what I view to be the more serious misconduct by Cassity — his deliberate misrepresentation to the California bankruptcy court that the full settlement amount was to go to Cassity as a fee, a representation made with the sole purpose of defrauding the NLRB out of its lien — I would heartily endorse more serious discipline. And lest there be any question about the facts of the matter, the hearing panel did find that such an explicit misrepresentation was made for just such a purpose.
Conduct such as Cassity’s factual misrepresentation to the court strikes at the heart of the legitimacy of the adversary system. The importance of a lawyer’s obligation of candor to the tribunal cannot be overstated. Lawyers have an ethical obligation to be advocates for their clients, not to be their co-conspirators. See generally Michael D. Zimmerman, Professional Standards Versus Personal Ethics: The Lawyer’s Dilemma, 1989 Utah L.Rev. 1. It would ignore reality not to recognize that at times, cultural and economic pressures cause some lawyers to forget the distinction. Id. But when such conduct comes to light, I think it should be punished harshly to serve as continuing notice on errant members of the profession that we will not tolerate it. Severe punishment also assures the public that, despite the cynical teachings of popular culture that lawyers are prostitutes in nice clothing fit only for dinosaur food, in fact, lawyers are bound by rigid ethical standards which are designed to preserve the integrity of the adversary system.
Mr. Cassity escapes a punishment of appropriate severity, by reason of Bar Counsel’s failure to make his misrepresentation to the bankruptcy court a focus of the proceeding below and by the majority’s resulting compassion. Others should not presume that they will be so lucky.